Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200228180) in view of Kim (US 20170179985).
With respect to independent claims:
Regarding claim(s) 21/31/36, Zhang teaches An apparatus comprising: 
memory; and processing ... the processing circuitry configured to: 
determine a capability for beam management (BM) of the UE, wherein the capability indicates the UE's capability ([Abs], “The UE transmits a UE capability report that indicates beam management capabilities of the UE.”) to perform coordinated BM procedures ([0124], “The capability information may include capability of the UE 1010 related specifically to beam forming. For example, the capability information may include whether the UE 1010 can measure P-1. The capability information may also or instead include whether the UE 1010 wishes to perform beam refinement (P-3).” And [0153]) ... 
encode a UE CA capability information element (IE) that includes ... capability information of the UE, wherein the UE ... capability IE is encoded to include the capability for BM ([Abs], “The UE transmits a UE capability report that indicates beam management capabilities of the UE.”) ...
encode, for transmission to a base station (BS), radio resource control (RRC) signaling that includes the UE ... capability IE ([Abs], “The UE transmits a UE capability report that indicates beam management capabilities of the UE.”); 
decode, from the BS, one or more signals for measurement by the UE ([Abs], “The UE measures the beam management reference signals.”); and 
perform beam management use at the UE based at least partly on the signals received from the BS ([Abs], “The UE measures the beam management reference signals.”) ... according to the capability for BM ([Abs], “The beam report contains beam management reference signal measurements of the beam management procedures indicated by the beam reporting message.” And [0124]), wherein the memory is configured to store information related to the capability ([0124], “the UE 1010 may report capability information to the gNB 1020 in a UE capability report.” And [0023], it would have suggested that capability information is stored in “memory 220.”) .
	However, Zhang does not specifically disclose processing circuitry to configure a user equipment (UE) for carrier aggregation (CA) in which a plurality of component carriers (CCs) are aggregated  ... wherein the capability ... is indicated per band combination...radio resource control (RRC) signaling that includes UE ... capability and perform an action  on at least one of CCs within a band combination according to the capability.
In an analogous art, Kim discloses processing circuitry to configure a user equipment (UE) for carrier aggregation (CA) in which a plurality of component carriers (CCs) are aggregated ([0015], “The processor may transmit UE capability information including band combination information indicating a band combination supported by the UE on the carrier aggregation.” And [0185], “reporting a NAICS capability to a BS in specific consideration of a CA capability by a UE having both the CA capability and the NAICS capability.”)... wherein the capability ... is indicated per band combination ([0189], “reporting a NAICS capability per band.” And [0190], “a UE may report a NAICS capability independently for each CC which may be aggregated.”) ... radio resource control (RRC) ([0197], RRC signaling may be used for the UE to “report the maximum number of NAICS-supported CCs in a specific band, per band per band combination.”) and 
perform an action ([0015], “receive signal”) on at least one of CCs within a band combination according to the capability ([0015], “band combination information indicating a band combination supported by the UE on the carrier aggregation, and receive the signal based on the UE capability information. The band combination information may include indication information indicating whether the UE support the NAICS for the band combination.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify indicating capability per band as taught by Kim. The motivation/suggestion would have been because there is a need to receive signal according to a terminal’s capability. 

With respect to dependent claims:
Regarding claim(s) 22, Zhang teaches wherein performing beam management includes determining, based on the one or more signals for measurement, a receive beam for use at the UE ([0108], “The UE may perform a Rx beam sweep within the CSI-RS resource to find the best Rx beam.”).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, and further in view of Boominathan (US 10141894).
Regarding claim(s) 27, Boominathan teaches wherein the band combination includes two or more millimeter wave (mm Wave) frequency bands ([Col.4, lines 5-27], Wireless device 110 may support carrier aggregation, which may include operation on multiple carriers ... wireless device 100 may be configured to operate at millimeter wave frequencies, for example around 38 GHz, 60 GHz.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify mm Wave as taught by Boominathan. The motivation/suggestion would have been because there is a need to enhance data rate by using mmWave. 
	
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, and further in view of Deenoo (US 20160337916).
Regarding claim(s) 28, Deenoo teaches encode the UE CA capability IE to include a parameter that indicates a number of simultaneous receive beams that can be configured for multiple CCs ([0007], “Example capabilities associated with the WTRU may include ... number of simultaneous receive beams supported by the WTRU.”).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify number of simultaneous receive beams as taught by Deenoo. The motivation/suggestion would have been because there is a need to enhance transmission speed. 
	
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, and further in view of Nagaraja (US 20180255607).
Regarding claim(s) 30, Nagaraja teaches decode, from the BS, control signaling that indicates one or more training periods for the periods for performing the beam management ([Abs], “the UE-specific beam management parameter may indicate a time interval for reception of downlink reference signals (RSs).”) .
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify interval for a reference signal as taught by Nagaraja. The motivation/suggestion would have been because there is a need to determine quality of the reference signal. 

Allowable Subject Matter
Claim(s) 23-26, 29, 32-34 and 37-39 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411